Citation Nr: 0329991	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to disability compensation for the residuals of a 
myocardial infarction pursuant to 38 U.S.C.A. 1151.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On March 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1  After the attempted completion of the 
foregoing the claims folder must be 
referred to a board certified VA 
cardiologist  to determine whether it is 
at least as likely as not that the 
veteran suffered additional disability, 
to include residuals of a myocardial 
infarction, as a result of VA's decision 
to delay coronary surgery in June 1994.  
An examination of the veteran is not 
required.  This review must be conducted 
even if the appellant has not responded 
to requests for further information.  

In order to avoid the appearance of 
impropriety the reviewing cardiologist 
must not be associated with the VA 
Medical Center in Columbia, Missouri.  
Hence, please forward this file to the VA 
Medical Center in Wichita, Kansas for 
review by a board certified cardiologist 
working at that facility.

The claims file must be made available to 
and reviewed by the reviewing 
cardiologist to allow a fully informed 
opinion to be prepared.   In the opinion, 
the reviewing cardiologist must state the 
nature of any cardiac disability, and 
offer an opinion whether it is at least 
as likely as not that the evidence 
demonstrates that the appellant shows any 
evidence of any myocardial infarction 
residuals that were caused or aggravated 
by VA's "decision to delay" coronary 
surgery to July 12, 1994.  The reviewing 
cardiologist must also offer an opinion 
whether it is at least as likely as not 
that the appellant incurred or aggravated 
a heart disability due to being 
discharged from a VA Medical Center "too 
soon" on June 30, 1994.  The reviewing 
cardiologist is respectfully informed 
that evidence of VA negligence is not 
necessary.   A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

To assist the cardiologist in preparing 
his/her opinion the following background 
information is provided:

In June 1993, the veteran had an acute 
inferolateral myocardial infarction.  He 
was treated initially at the Stormont-
Vail Regional Medical Center and was 
later transferred to the VA Medical 
Center in Topeka, Kansas.  He was 
discharged from the VA Medical Center 
asymptomatic and in stable condition.  
His diagnoses were acute true posterior 
myocardial infarction, type 2 diabetes 
mellitus, hypercholesterolemia, and 
arterial hypertension.  

On May 27, 1994, the veteran was admitted 
to the VA Medical Center in Topeka.  His 
primary diagnoses were as follows:  (1) 
Acute non-Q-wave myocardial infarction, 
status post thrombolytic therapy with t-
PA; (2) old coronary artery disease, an 
old inferior and true posterior 
myocardial infarction; (3) diabetes 
mellitus; (4) paroxysmal atrial 
fibrillation with spontaneous conversions 
sinus rhythm; (5) hypercholesterolemia; 
and (6) chronic smoker with nicotine 
dependence.  The veteran was scheduled to 
be transferred to the Columbia, Missouri, 
VA Medical Center on June 1, 1994, for 
cardiac catheterization; however, he 
changed his mind.  After consultation, 
the veteran agreed to go to the Columbia 
VA Medical Center on June 27, 1994, for 
cardiac catheterization.  The veteran was 
discharged from the Topeka VA Medical 
Center on June 6, 1994.  

On June 27, 1994, the veteran was 
admitted to the Columbia, Missouri, VA 
Medical Center.  Cardiac catheterization 
revealed two vessel coronary artery 
disease with mild left ventricular 
dysfunction.  A cardiothoracic surgery 
consult was obtained, and it was decided 
that the veteran would benefit from 
percutaneous transluminal coronary 
angioplasty of the right coronary artery.  
It was decided to admit the veteran at a 
later date for the procedure.  The 
veteran was discharged on June 30, 1994, 
in stable condition; he was ambulating 
easily with no chest pain and no 
palpitations.  He was scheduled to be 
admitted on July 11, 1994, and undergo a 
right coronary artery percutaneous 
transluminal coronary angioplasty on 
July 12.  

On July 6, 1994, the veteran was brought 
to the VA Medical Center in Topeka, 
Kansas, complaining of prolonged chest 
and jaw pain.  He was admitted to the 
intensive care unit and placed on 
heparin.  It was noted that cardiac 
enzymes were consistent with a myocardial 
infarction.  The appellant was 
transferred to St. Francis Hospital.

On July 8, 1994, the veteran was 
transferred back to the Topeka VA Medical 
Center where he remained hospitalized 
until July 18.  While at St. Francis 
Hospital, the veteran underwent emergency 
transvenous temporary pacing, as well as 
emergency coronary arteriography and 
percutaneous transluminal coronary 
angioplasty of the right coronary artery.  
The coronary arteriography showed a 
normal left main coronary artery.  The 
left anterior descending coronary artery 
was normal apart from the presence of 
minor irregularities.  It was reported 
that the veteran had a large circumflex 
artery with a normal obtuse marginal-I.  
The second obtuse marginal was occluded.  
There was a total occlusion of the right 
coronary artery.  The right coronary 
artery had been patent at the time of the 
heart catheterization.  The veteran 
underwent successful percutaneous 
transluminal coronary angioplasty of the 
right coronary artery.  A left 
ventriculogram done at the same time 
revealed inferior akinesis with an 
ejection fraction of about 50 percent.  
The temporary transvenous pacing 
electrode was removed on July 7, 1994.  
The veteran again developed a transient 
AV Wenckebach block.  He remained stable 
hemodynamically and free of pain 
following the percutaneous transluminal 
coronary angioplasty.  As noted, he was 
transferred back to the VA hospital on 
July 8, 1994.

At the time of the admission to the VA 
hospital, the veteran's pulse rate was 82 
and his blood pressure was 109/73.  
Apical impulse could not be felt.  Heart 
sounds revealed occasional irregularity 
due to the presence of second degree AV 
block.  Jugular venous pressure was 
normal, and there was no carotid bruit.  
It was noted that an electrocardiogram 
performed on July 8, 1994, at the St. 
Francis Hospital was essentially similar 
to the initial electrocardiogram on 
admission on July 6, 1994, apart from the 
presence of the Wenckebach block.  The 
electrocardiogram done the next day at 
the VA hospital showed the presence of an 
AV block which was presumed to be a 
Mobitz' I type of block.  There was no 
acute ST-segment change.  There was 
evidence of an inferior wall myocardial 
infarction with pathological Q-waves.  
There were also tall R-waves consistent 
with a true posterior myocardial 
infarction.

The veteran was observed in the intensive 
care unit.  His AV Wenckebach block 
persisted for several days.  There was no 
progression to complete heart block.  On 
July 13, his rhythm had been stable for 
over 24 hours.  He was transferred to the 
telemetry unit where he was monitored for 
another 48 hours; his rhythm remained 
stable.  His ambulation was progressively 
increased, and he continued to do well.  
He did not have any chest pain or 
shortness of breath.  On July 18, he was 
discharged.  It was noted that he had 
been provided a post myocardial 
infarction patient education and 
instruction package at the time of his 
previous admission in June 1994.  He was 
instructed to follow those instructions 
on this discharge as well.  The diagnoses 
were (1) Acute non-Q-wave myocardial 
infarction; (2) status post percutaneous 
transluminal coronary angioplasty of 
right coronary artery; (3) coronary 
artery disease, status post myocardial 
infarctions in 1993 and in 1994; (4) 
transient atrioventricular Wenckebach 
block (resolved); and (5) diabetes 
mellitus.

In a February 1996 memorandum, the acting 
director of the VA Medical Center in 
Columbia, Missouri, noted that he had 
reviewed the veteran's medical records.  
He stated that, during the 
hospitalization, several risk factors had 
been discussed with the veteran, 
including hyperlipidemia, smoking, 
diabetes, and family history.  He had 
also been educated and counseled on the 
risks and benefits of catheterization as 
a diagnostic tool.  It was stated that 
immediately after the cardiac 
catheterization, the physician performing 
the catheterization discussed the results 
with the veteran.  His disease and 
options for a treatment plan were 
discussed with him.  It was stated that 
his pre, interim and past procedure 
health states were stable.  The veteran 
experienced no difficulty and no chest 
pain.

It was indicated that the initial 
diagnosis and consultation with 
cardiothoracic surgery resulted in a 
recommendation of a percutaneous 
transluminal coronary angioplasty or 
directional coronary atherectomy, as the 
veteran was not a suitable candidate for 
surgery.  It was noted that many factors 
were considered in reaching a decision, 
including the size of the vessel, 
lesions, age, and risk factors.  It was 
stated that the veteran was informed of 
the findings and that a date was set for 
readmission for the procedure.  The 
veteran was instructed, post 
catheterization, to avoid stress 
activity.  It was also noted that his 
activity tolerance was not to be 
assessed/resumed until after the 
percutaneous transluminal coronary 
angioplasty.

It was stated that on discharge the 
veteran received additional counseling on 
his medications which included the use of 
nitroglycerin sublingually for angina and 
chest pain.

It was stated that the documentation 
indicated that the veteran had been 
stable throughout his entire 
hospitalization without chest pain, 
shortness of breath, or palpitations.  It 
was noted that he was fully advised of 
his disease and the treatment plan and 
that he was stable at discharge.  It was 
indicated that his risk factors, i.e., 
refusal to stop smoking, high cholesterol 
levels and uncontrolled diabetes 
contributed to an unpredictable course of 
events.  It was stated, however, that the 
care provided was appropriate.

A February 1996 peer review report found 
that the level of care given the veteran, 
and recommendations made while 
hospitalized at the VA Medical Center in 
Columbia, were appropriate and that most 
practitioners would have handled his case 
similarly.  Another physician concurred 
with those findings.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





